. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 11/06/2021.
   Status of the claims:
Claims 1, 8, have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US 20100091263 A1) in view of   Robert E. Bridges (US 10302413 B2).
Regarding claim 1, Kumagai teaches (currently amended) A surveying instrument [Para 0008] comprising: 
a light projecting optical system for projecting a distance measuring light to a predetermined measuring point (Fig. 1, projection system 7), 
a light receiving optical system for receiving a reflected distance measuring light from said measuring point (Para [0038]) and an infrared light from said measuring point,
 an image pickup unit ( Para [0039]: lines 1-3. See also, para [0038]) for receiving a visible light from said measuring point, a frame which horizontally rotates around a horizontal rotation 
a horizontal angle detector for detecting a horizontal angle of said frame (Para [0028]: line 1), a vertical angle detector for detecting a vertical angle of said vertical rotating unit (Para [0042]), and an arithmetic control module (para [0058]: lines 1-3) for controlling a distance measurement, [a temperature measurement], a rotation of said frame and a rotation of said vertical rotating unit based on light receiving results of said reflected distance measuring light and said infrared light, wherein said light receiving optical system 2has a photodetector for receiving said reflected distance measuring light (Para[0011: lines 7-11. See also, para [0033]]), 
a dichroic mirror provided on an optical path of said reflected distance measuring light for separating the visible light which entered coaxially with said reflected distance measuring light from said reflected distance measuring light, an infrared light separating optical component provided on the [[an]] optical path of said reflected distance measuring light for separating said infrared light which entered coaxially with said reflected distance measuring light from said reflected distance measuring light (Fig. 1, dichroic mirror 33, para [0038], while not shown in the figure the use of the dichroic mirror to separate visible and IR light is discussed and the light would obviously be coaxial based on the light impinging on the dichroic mirror 33), [and a temperature sensor for receiving said separated infrared light], wherein said arithmetic control module measures a distance to said measuring point based on light receiving results of said reflected distance measuring light received by said photodetector, acquires an image with said measuring point as a center based on light receiving results of said visible light received by said image pickup unit (Para [0057]: lines 1-11), , and coaxially acquires a positional information, a temperature information and a color information of said measuring point].
Kumagai fails to teach 
a temperature measurement, a temperature sensor, a temperature of said measuring point based on light receiving results of said infrared light received by said temperature sensor, and coaxially acquires a positional information, a temperature information and a color information of said measuring point.
However Bridges a temperature measurement, a temperature sensor (col 35: lines 49-56. See also, col 36: lines 15-28, Fig. 19, sensor 4920), 
a temperature of said measuring point based on light receiving results of said infrared light received by said temperature sensor, and coaxially acquires a positional information, a temperature information and a color information of said measuring point (Col 35: lines 49-56. See also, col 36: lines 15-28. See also. Col 23: lines 38-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai to incorporate the teachings of Bridges in order to have a surveying instrument which can add a highly accurate temperature information with respect to a positional information of a measuring point and color information to identify different targets.
Regarding claim 2, Kumagai teaches (original) The surveying instrument according to claim 1, wherein said light receiving optical system has a light receiving lens for making said 
Regarding claim 3, Kumagai teaches (original) The surveying instrument according to claim 1, wherein said vertical rotating unit is a scanning mirror for reflecting said distance measuring light from said light projecting optical system and projecting toward said measuring point, and for reflecting said reflected distance measuring light to said light receiving optical system (Para [0035] and para [0036]: lines 1-5), wherein said arithmetic control module makes said distance measuring light to be scanned by the rotation of said scanning mirror (para [0058]: lines 1-3. See also, para [0057]: lines 1-11).
Regarding claim 5, Kumagai teaches (original) The surveying instrument according to claim 3, wherein said infrared light separating optical component has an optical characteristic to reflect one of said reflected distance measuring light or said infrared light and to transmit through another (Para [0038]: lines 1-5).
Regarding claim 6, Kumagai, as modified in view of Bridges, teaches (original) The surveying instrument according to claim 1, wherein said vertical rotating unit is a reflection mirror having two reflection surfaces and having a function of said infrared light separating optical component (Bridges a second dichroic beam splitter 155, col 8: lines 4-6), wherein said photodetector and said temperature sensor are arranged at symmetrical positions interposing said reflection mirror (Kumagai shows coaxial light with the dichroic mirror 33 but he does not  show specifics of the second sensor, para [0038].  It would have been obvious to be symmetrical because the light would be the same), and wherein said reflection 4mirror reflects said reflected distance 
Regarding claim 7, Kumagai teaches (original) The surveying instrument according to claim 1, further comprising an image pickup unit provided coaxially with said light receiving optical system and acquires an image based on a visible light which entered coaxially with said reflected distance measuring light (Para [0039]).
Regarding claim 8, Kumagai teaches (Currently amended) The surveying instrument according to claim 2 [[3]], wherein said vertical rotating unit is a scanning mirror for reflecting said distance measuring light from said light projecting optical system and projecting toward said measuring point, and for reflecting said reflected distance measuring light to said light receiving optical system (Para [0035] and para [0036]: lines 1-5), wherein said arithmetic control module makes said distance measuring light to be scanned by the rotation of said scanning mirror (Para [0035] and para [0036]: lines 1-5).
Regarding claim 10, Kumagai teaches (original) the surveying instrument according to claim 4, wherein said infrared light separating optical component has an optical characteristic to reflect one of said reflected distance measuring light or said infrared light and to transmit through another Para [0038]: lines 1-5).
Regarding claim 11, Kumagai teaches (original) the surveying instrument according to claim 8, wherein said infrared light separating optical component has an optical characteristic to reflect one of said reflected distance measuring light or said infrared light and to transmit through another Para [0038]: lines 1-5).
Regarding claim 13, Kumagai teaches (original) the surveying instrument according to claim 3, further comprising an image pickup unit provided coaxially with said light receiving 
Regarding claim 14, Kumagai teaches (original) the surveying instrument according to claim 4, further comprising an image pickup unit provided coaxially with said light receiving optical system and acquires an image based on a visible light which entered coaxially with said reflected distance measuring light (Para [0039]).

Claims 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of   Bridges and Zimmermann et al. (US 20130278759 A1). 
Regarding claim 4, Kumagai, as modified in view of Brigdes, fails to explicitly teach (original) the surveying instrument according to claim 1, wherein said vertical rotating unit is a telescope unit which has a sighting optical system for sighting said measuring point.
However Zimmermann teach wherein said vertical rotating unit is a telescope unit which has a sighting optical system for sighting said measuring point (Fig. 1, Sighting device 4,para [0056]: lines 1-6 .See also, para [0027]: lines 1-5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Kumagai’s surveying system, in view of Zimmermann’s teaching by including a sighting device 4 that allows to observe or measure distant objects.
Regarding claim 9, Kumagai, as modified in view of Zimmermann, teaches (original) the surveying instrument according to claim 2, wherein said vertical rotating unit is a telescope unit which has a sighting optical system for sighting said measuring point (Zimmermann, Fig. 1, Sighting device 4,para [0056]: lines 1-6 .See also, para [0027]: lines 1-5). 
Regarding claim 12, Kumagai teaches (original) the surveying instrument according to claim 9, wherein said infrared light separating optical component has an optical characteristic to .

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEMPSON NOEL/Examiner, Art Unit 3645     

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645